Citation Nr: 0307115	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The veteran had active service from April 1966 to April 1969 
and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran failed to appear for a 
hearing before a Member of the Board scheduled for March 
2003.


FINDING OF FACT

The veteran's bilateral hearing loss is currently productive 
of Level I hearing impairment in the right ear, and Level II 
hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board notes that the claims file contains 
relevant VA medical records, including an August 2002 VA 
examination that addressed the severity of his service-
connected hearing loss.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim, and in a 
letter dated in June 2002 the veteran was notified of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

The veteran was awarded service connection for bilateral 
hearing loss in February 1995 and was assigned a 
noncompensable rating that has remained in effect since that 
time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.  In this case the veteran has 
bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In June 2002, the veteran underwent a VA (QTC) audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 5 decibels at 1000 Hertz; 5 decibels at 2000 
Hertz; 25 decibels at 3000 Hertz; and 30 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
16.25 decibels.  Speech recognition in the right ear was 96 
percent.  The left ear manifested the following puretone 
thresholds: 25 decibels at 1000 Hertz; 45 decibels at 2000 
Hertz; 55 decibels at 3000 Hertz; and 90 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
53.75 decibels.  Speech recognition in the left ear was 84 
percent.  The examiner noted bilateral hearing loss and 
indicated that the veteran denied tinnitus.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that the veteran's 
right ear manifests an average puretone threshold of 16.25 
decibels and 96 percent of speech discrimination, the right 
ear meets a Level I designation under Table VI.  As the 
veteran's left ear manifests an average puretone threshold of 
53.75 decibels, and 84 percent of speech discrimination, the 
left ear meets a Level II designation under Table VI.  When 
both Level designations are combined, a noncompensable rating 
is the highest rating available.  See 38 C.F.R. § 4.85, Table 
VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.  
Therefore, the Board concludes the current noncompensable 
rating for bilateral hearing loss is appropriate and there is 
no basis for awarding a compensable evaluation at this time.

The Board acknowledges the veteran's contentions in this 
case.  However, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann, 3 Vet. App. at 
349.  On the basis of the objective evidence, the veteran's 
hearing loss disability simply does not support the 
requirements for a compensable rating.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating and, as such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran does not contend, nor does the evidence reflect, 
that he is unable to work as a result of his hearing loss 
disability.  As such, the evidence does not demonstrate that 
the veteran's bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

